Motion Granted; Affirmed and Memorandum Opinion filed December 30,
2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00913-CR

                   ERRICK LAMAR PROCTOR, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1341677

               MEMORANDUM                         OPINION
      A jury convicted appellant of murder. On October 4, 2013, the trial court
sentenced appellant to confinement for forty-five years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Counsel has complied with
the Anders procedures set out in Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.
Crim. App. 2014). A copy of the appellate record was provided to appellant, and
appellant was advised of the deadline to file any pro se response to counsel’s brief.
On September 4, 2014, the court granted appellant an extension of time to file his
pro se response until October 28, 2014, noting that no further extensions of time
would be granted absent exceptional circumstances. As of this date, more than
thirty days have passed since the deadline and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, we affirm the judgment of the trial court.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2